Title: To George Washington from Christopher Ellery, 8 March 1781
From: Ellery, Christopher
To: Washington, George


                  
                     Sir
                     
                        8 March 1781
                     
                  
                  We Inhabitants of the antient Town of Newport, warmed with the purest sentiments of Esteem and respect, beg leave thro’ their Committe to Congratulate your Excellency upon your arrival at this Town the Capitol of the State of Rhode Island & Providence Plantations.  Permit us to assure your Excellency, that Words are inadequate to express the Joy, which your presence has infused into the hearts of our Fellow Citizens.  Happily, guided by the Supreme Director of the American Councils, your Excellency was placed at the head of their Armies;  Our Gratitude is greatly excited to Heaven for the Protection of your Excellency’s Person, thro’ all those scenes of danger and enterprize, incident to War, and which your Excellency has sustained with a patriotism and fortitude, unparall’d in the Page of History—We will not Cloud the festivity of this day, by enumerating the scenes of lawless rapine and devastation, which has so peculiarly mark’d the steps of a Tyrannical & rapacious Enemy in this Town.  The thought merely occurs, and deprives us of affording your Excellency some further manifestations of our sincere regard.  Suffer us, here Sir, because We know it must give your Excellency a most sensible pleasure, to express the happiness this Town has enjoy’d with the army and fleet of our Illustrious Ally, who have, by the wisdom and prudence of their Commanders, as well as their own most zealous Inclinations, allied themselves to us, not as soldiers only, but as Friends & Citizens.  Armed in a most Righteous Cause, engaged for all that Men hold most dear, what blessings may not America, under the auspices of a kind & overuling Providence, be led to expect from the future exertions of your Excellency, the military Ardour of our American Troops, and an Army & Fleet of a most Generous & Magnanimous ally—thirsting for glory and eager to bleed in the cause of liberty & Mankind.
                  We congratulate your Excellency upon the late signal successes of the American Arms by land, and those of our Allies by Sea.  May the succeeding Campaign be productive of the End of all our Efforts, Liberty Peace & Independance to the United States of America and Happiness to all Mankind.
                  
                     Christr Ellery
                     William Channing
                     William Taggart
                     Soln Southwick
                  
               